DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 09, 2022 have been entered.
Claims 1, 16, and 19 have been amended. 

          Response to Arguments
Applicant’s arguments filed on June 09, 2022 have been considered but are moot in view of the new grounds of rejection.




  













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (Patent No. US 11,146,569), hereinafter Brooker, in view of Adnan et al. (Patent No. US 10,887,427), hereinafter Adnan. 

Claim 1. 	Brooker discloses a method, comprising: 
receiving, by a load balancer (The art teaches in Col. 13 lines 10-14 that an on-demand code execution system 110 may include multiple frontends 120. In such embodiments, a load balancer may be provided to distribute the incoming calls to the multiple frontends 120), a request to execute a function from a client device, the request including a combinatorial universal resource locator (URL), the combinatorial URL including at least a function source code location and one or more computing resource locations (The art teaches in Col. 5 lines 30-47 receiving a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances. The art teaches in Col. 10 line 60-67 and Col. 11 lines 1-27 that a call may identify a previously uploaded task (i.e., code) by its name or an identifier. In yet another example, source code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user (i.e., client device). Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. A call to execute a task may specify one or more third-party libraries (including native libraries) to be used along with the user code corresponding to the task. In one embodiment, the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code. For example, the source code of a task may be provided with the call, previously uploaded by the user, provided by the on-demand code execution system 110 (e.g., standard routines), and/or provided by third parties. Illustratively, code not included within a call or previously uploaded by the user may be referenced within metadata of the task by use of a URI associated with the code. The art teaches in Col. 23 lines 43-45 that the frontend 120 of the system 110 transmits to a worker manager 140 instructions to execute a task corresponding to the requested service, using the authentication information. The task may be identified, for example, based on information within the request (e.g., a URL to which the request was transmitted) (i.e., the request is a URL request)); 
causing, by the load balancer (The art teaches in Col. 13 lines 10-14 that an on-demand code execution system 110 may include multiple frontends 120. In such embodiments, a load balancer may be provided to distribute the incoming calls to the multiple frontends 120), one or more computing resources at the one or more computing resource locations to retrieve the function source code from the function source code location and execute the function source code in an isolation container (The art teaches in Col. 5 lines 30-47 receiving a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances. The art teaches in Col. 11 lines 1-27 that the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code);  
receiving, a function result from the one or more computing resources; returning the function result to the client device (The art teaches in Col. 12 lines 61-67 and Col. 13 lines 1-2 that the frontend 120 can further includes an output interface configured to output information regarding the execution of tasks on the on-demand code execution system 110. Illustratively, the output interface may transmit data regarding task executions (e.g., results of a task, errors related to the task execution, or details of the task execution, such as total time required to complete the execution, total data processed via the execution, etc.) to the user computing devices 102 (i.e., client device)). 
Brooker doesn’t explicitly disclose receiving the function result by the load balancer. 
However, Adnan discloses receiving the function result by the load balancer (The art teaches in Col. 5 lines 5-55 that functions 102 may include serverless or device-independent functions 102, such as functions 102 associated with a FaaS architecture. FIG. 1C depicts client devices providing requests to and receiving content via a load balancing system 126).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Brooker to incorporate the teaching of Adnan. This would be convenient to distribute network traffic while preventing failures and improve responsiveness. 
 
Claim 2. 	Brooker in view of Adnan discloses the method of Claim 1, 
Brooker further discloses the method further comprising: retrieving source code for the function from the function source code location; and sending the source code to the one or more computing resources (The art teaches in Col. 5 lines 30-47 receiving a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances. The art teaches in Col. 11 lines 1-27 that the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code).  

Claim 3. 	Brooker in view of Adnan discloses the method of Claim 1, 
Brooker further discloses wherein the combinatorial URL includes one or more hostnames (The art teaches in Col. 23 lines 43-45 that the frontend 120 of the system 110 transmits to a worker manager 140 instructions to execute a task corresponding to the requested service, using the authentication information. The task may be identified, for example, based on information within the request (e.g., a URL to which the request was transmitted). i.e., the hostname is a property of the URL).  

Claim 4. 	Brooker in view of Adnan discloses the method of Claim 1, 
Brooker further discloses wherein the combinatorial URL includes one or more hostnames, and wherein the one or more hostnames include one or more load balanced Domain Name System (DNS) hostnames (The art teaches in Col. 23 lines 43-45 that the frontend 120 of the system 110 transmits to a worker manager 140 instructions to execute a task corresponding to the requested service, using the authentication information. The task may be identified, for example, based on information within the request (e.g., a URL to which the request was transmitted). i.e., the hostname is a property of the URL. The art teaches in Col. 13 lines 10-14 that an on-demand code execution system 110 may include multiple frontends 120. In such embodiments, a load balancer may be provided to distribute the incoming calls to the multiple frontends 120. i.e., DNS load balancing is the practice of configuring a domain in the Domain Name System (DNS) such that client requests to the domain are distributed across a group of server machines).  

Claim 5. 	Brooker in view of Adnan discloses the method of Claim 1, 
Brooker further discloses wherein the request includes one or more variable parameters (The art teaches in Col. 10 line 67 and Col. 11 lines 1-5 a request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task).   

Claim 10. 	Brooker in view of Adnan discloses the method of Claim 1, 
Brooker further discloses wherein the isolation container is reused when it has been previously utilized to execute the same source code for the function (The art teaches in Col. 15 lines 57-60 that the requests associated with the same user group may share the same containers (e.g., if the user codes associated therewith are identical). The art teaches in Col. 16 lines 35-44 tasks are executed in isolated execution environments referred to as containers. Containers are logical units created within a virtual machine instance using the resources available on that instance. For example, each worker manager 140 may, based on information specified in a call to execute a task, create a new container or locate an existing container in one of the instances in an active pool 140A and assigns the container to the call to handle the execution of the task).  

Claim 12. 	Brooker in view of Adnan discloses the method of Claim 1,  
Brooker further discloses wherein the combinatorial URL is a hidden, encrypted URL (The art teaches in Col. 10 line 67 and Col. 11 lines 1-5 that a request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user (i.e., client device). Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. The art teaches in Col. 23 lines 43-45 that the frontend 120 of the system 110 transmits to a worker manager 140 instructions to execute a task corresponding to the requested service, using the authentication information. The task may be identified, for example, based on information within the request (e.g., a URL to which the request was transmitted) (i.e., the request is a URL request).  

Claim 14. 	Brooker in view of Adnan discloses the method of Claim 1, 
Brooker further discloses wherein a computing resource of the one or more computing resources contacts another computing resource as a function source code location (The art teaches in Col. 5 lines 29-37 When the on-demand code execution system receives a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance).  

Claim 15. 	Brooker in view of Adnan discloses the method of Claim 1, 
Brooker further discloses wherein the function source code location is a combinatorial URL (The art teaches in Col. 10 line 60-67 and Col. 11 lines 1-27 that a call may identify a previously uploaded task (i.e., code) by its name or an identifier. In yet another example, source code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user (i.e., client device). Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. A call to execute a task may specify one or more third-party libraries (including native libraries) to be used along with the user code corresponding to the task. In one embodiment, the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code. For example, the source code of a task may be provided with the call, previously uploaded by the user, provided by the on-demand code execution system 110 (e.g., standard routines), and/or provided by third parties. Illustratively, code not included within a call or previously uploaded by the user may be referenced within metadata of the task by use of a URI associated with the code. The art teaches in Col. 23 lines 43-45 that the frontend 120 of the system 110 transmits to a worker manager 140 instructions to execute a task corresponding to the requested service, using the authentication information. The task may be identified, for example, based on information within the request (e.g., a URL to which the request was transmitted) (i.e., the request is a URL request)) .  

Claim 16.	 Brooker discloses one or more non-transitory computer-readable storage media, storing one or more sequences of instructions (Fig. 2), which when executed by one or more processors cause performance of:  
receiving, by a load balancer (The art teaches in Col. 13 lines 10-14 that an on-demand code execution system 110 may include multiple frontends 120. In such embodiments, a load balancer may be provided to distribute the incoming calls to the multiple frontends 120), a request to execute a function from a client device, the request including a combinatorial universal resource locator (URL), the combinatorial URL including at least a function source code location and one or more computing resource locations (The art teaches in Col. 5 lines 30-47 receiving a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances. The art teaches in Col. 10 line 60-67 and Col. 11 lines 1-27 that a call may identify a previously uploaded task (i.e., code) by its name or an identifier. In yet another example, source code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user (i.e., client device). Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. A call to execute a task may specify one or more third-party libraries (including native libraries) to be used along with the user code corresponding to the task. In one embodiment, the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code. For example, the source code of a task may be provided with the call, previously uploaded by the user, provided by the on-demand code execution system 110 (e.g., standard routines), and/or provided by third parties. Illustratively, code not included within a call or previously uploaded by the user may be referenced within metadata of the task by use of a URI associated with the code. The art teaches in Col. 23 lines 43-45 that the frontend 120 of the system 110 transmits to a worker manager 140 instructions to execute a task corresponding to the requested service, using the authentication information. The task may be identified, for example, based on information within the request (e.g., a URL to which the request was transmitted) (i.e., the request is a URL request));  
causing, by the load balancer (The art teaches in Col. 13 lines 10-14 that an on-demand code execution system 110 may include multiple frontends 120. In such embodiments, a load balancer may be provided to distribute the incoming calls to the multiple frontends 120), one or more computing resources at the one or more computing resource locations to retrieve the function source code from the function source code location and execute the function source code in an isolation container (The art teaches in Col. 5 lines 30-47 receiving a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances. The art teaches in Col. 11 lines 1-27 that the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code);  
receiving, a function result from the one or more computing resources; returning the function result to the client device (The art teaches in Col. 12 lines 61-67 and Col. 13 lines 1-2 that the frontend 120 can further includes an output interface configured to output information regarding the execution of tasks on the on-demand code execution system 110. Illustratively, the output interface may transmit data regarding task executions (e.g., results of a task, errors related to the task execution, or details of the task execution, such as total time required to complete the execution, total data processed via the execution, etc.) to the user computing devices 102 (i.e., client device)). 
Brooker doesn’t explicitly disclose receiving the function result by the load balancer. 
However, Adnan discloses receiving the function result by the load balancer (The art teaches in Col. 5 lines 5-55 that functions 102 may include serverless or device-independent functions 102, such as functions 102 associated with a FaaS architecture. FIG. 1C depicts client devices providing requests to and receiving content via a load balancing system 126).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Brooker to incorporate the teaching of Adnan. This would be convenient to distribute network traffic while preventing failures and improve responsiveness.   

Claim 17 is taught by Brooker in view of Adnan, as described for claim 2.  

Claim 18 is taught by Brooker in view of Adnan, as described for claim 4.  

Claim 19. 	Brooker discloses a system, comprising: 
a load balancer (The art teaches in Col. 13 lines 10-14 that an on-demand code execution system 110 may include multiple frontends 120. In such embodiments, a load balancer may be provided to distribute the incoming calls to the multiple frontends 120), configured to receive a request to execute a function from a client device, the request including a combinatorial universal resource locator (URL), the combinatorial URL including at least a function source code location and one or more computing resource locations (The art teaches in Col. 5 lines 30-47 receiving a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances. The art teaches in Col. 10 line 60-67 and Col. 11 lines 1-27 that a call may identify a previously uploaded task (i.e., code) by its name or an identifier. In yet another example, source code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user (i.e., client device). Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. A call to execute a task may specify one or more third-party libraries (including native libraries) to be used along with the user code corresponding to the task. In one embodiment, the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code. For example, the source code of a task may be provided with the call, previously uploaded by the user, provided by the on-demand code execution system 110 (e.g., standard routines), and/or provided by third parties. Illustratively, code not included within a call or previously uploaded by the user may be referenced within metadata of the task by use of a URI associated with the code. The art teaches in Col. 23 lines 43-45 that the frontend 120 of the system 110 transmits to a worker manager 140 instructions to execute a task corresponding to the requested service, using the authentication information. The task may be identified, for example, based on information within the request (e.g., a URL to which the request was transmitted) (i.e., the request is a URL request)); 
wherein the load balancer (The art teaches in Col. 13 lines 10-14 that an on-demand code execution system 110 may include multiple frontends 120. In such embodiments, a load balancer may be provided to distribute the incoming calls to the multiple frontends 120) is further configured to cause one or more computing resources 5Docket No.: 80021-0015at the one or more computing resource locations to retrieve the function source code from the function source code location and execute the function source code in an isolation container (The art teaches in Col. 5 lines 30-47 receiving a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances. The art teaches in Col. 11 lines 1-27 that the call may provide to the on-demand code execution system 110 a ZIP file containing the source code and any libraries (and/or identifications of storage locations thereof) corresponding to the task (i.e., code) requested for execution (i.e., the call provides the source code location). In some embodiments, the call includes metadata that indicates the source code of the task to be executed, the language in which the source code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the source code);  
receive a function result from the one or more computing resources; return the function result to the client device (The art teaches in Col. 12 lines 61-67 and Col. 13 lines 1-2 that the frontend 120 can further includes an output interface configured to output information regarding the execution of tasks on the on-demand code execution system 110. Illustratively, the output interface may transmit data regarding task executions (e.g., results of a task, errors related to the task execution, or details of the task execution, such as total time required to complete the execution, total data processed via the execution, etc.) to the user computing devices 102 (i.e., client device)). 
Brooker doesn’t explicitly disclose that the load balancer is implemented at least partially in hardware; and that the receiving of the function result and returning the function result to the client device are done by the load balancer. 
However, Adnan discloses that the load balancer is implemented at least partially in hardware (The art teaches in Col. 5 lines 19-24 that a load balancing device (i.e., hardware) may be configured to determine a predicted quantity of requests 104 based on traffic data indicative of historical counts of requests 104 or other traffic received by a system 100 and may be configured to distribute received requests across multiple servers or other devices); and the receiving of the function result and returning the function result to the client device are done by the load balancer (The art teaches in Col. 5 lines 5-55 that functions 102 may include serverless or device-independent functions 102, such as functions 102 associated with a FaaS architecture. FIG. 1C depicts client devices providing requests to and receiving content via a load balancing system 126). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Brooker to incorporate the teaching of Adnan. This would be convenient to distribute network traffic while preventing failures and improve responsiveness.  

Claim 20 is taught by Brooker in view of Adnan, as described for claim 2.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (Patent No. US 11,146,569), hereinafter Brooker, in view of Adnan et al. (Patent No. US 10,887,427), hereinafter Adnan; and in view of Schmidt-Karaca (Pub. No. US 2005/0289350). 

Claim 6. 	Brooker in view of Adnan discloses the method of Claim 1, 
The combination doesn’t explicitly disclose wherein the source code for the function includes a digital signature.  
However, Schmidt-Karaca discloses wherein the source code for the function includes a digital signature (Parag. [0017]; (The art teaches that digital signatures are verified for applications running on mobile devices, and these digital signatures correspond to application source code deployed to mobile device (i.e., source code includes a digital signature, as consistent with the applicant’s definition))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Schmidt-Karaca. This would be convenient in performing secure synchronization between a central server and a device such as mobile device (Parag. [0001]).
  
Claim 7. 	Brooker in view of Adnan discloses the method of Claim 1,   
The combination doesn’t explicitly disclose wherein the source code for the function includes a digital signature, and wherein the one or more computing resources validates the digital signature before executing the source code for the function.  
However, Schmidt-Karaca discloses wherein the source code for the function includes a digital signature (Parag. [0017]; (The art teaches that digital signatures are verified for applications running on mobile devices, and these digital signatures correspond to application source code deployed to mobile device (i.e., source code includes a digital signature, as consistent with the applicant’s definition))), and 
wherein the one or more computing resources validates the digital signature before executing the source code for the function (Parag. [0017] and Fig. 2; (The art teaches that a synchronization request and digital signature is received from mobile device. The received digital signature corresponds to application code actually residing on the mobile device. Based upon the mobile device requesting synchronization and the application components running on the mobile device, a corresponding digital signature is retrieved from local storage. It is determined whether the received digital signature matches the locally stored digital signature. If so (i.e., digital signature is valid), a synchronization process is performed with mobile device)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Schmidt-Karaca. This would be convenient in performing secure synchronization between a central server and a device such as mobile device (Parag. [0001]). 

Claim 8. 	Brooker in view of Adnan discloses the method of Claim 1,   
The combination doesn’t explicitly disclose wherein the source code for the function includes a digital signature, wherein the one or more computing resources validates the digital signature before executing the source code for the function, and wherein the one or more computing resources does not execute the source code for the function when the digital signature is invalid. 
However, Schmidt-Karaca discloses wherein the source code for the function includes a digital signature (Parag. [0017]; (The art teaches that digital signatures are verified for applications running on mobile devices, and these digital signatures correspond to application source code deployed to mobile device (i.e., source code includes a digital signature, as consistent with the applicant’s definition))),  
wherein the one or more computing resources validates the digital signature before executing the source code for the function (Parag. [0017] and Fig. 2; (The art teaches that a synchronization request and digital signature is received from mobile device. The received digital signature corresponds to application code actually residing on the mobile device. Based upon the mobile device requesting synchronization and the application components running on the mobile device, a corresponding digital signature is retrieved from local storage. It is determined whether the received digital signature matches the locally stored digital signature. If so (i.e., digital signature is valid), a synchronization process is performed with mobile device)), and 
wherein the one or more computing resources does not execute the source code for the function when the digital signature is invalid (Parag. [0017]; (The art teaches that It is determined whether the received digital signature matches the locally stored digital signature, if not (i.e., invalid signature), the synchronization process is denied)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Schmidt-Karaca. This would be convenient in performing secure synchronization between a central server and a device such as mobile device (Parag. [0001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (Patent No. US 11,146,569), hereinafter Brooker, in view of Adnan et al. (Patent No. US 10,887,427), hereinafter Adnan; and in view of Papaxenopoulos et al. (Pub. No. US 2018/0336356), hereinafter Papaxenopoulos. 

Claim 9. 	Brooker in view of Adnan discloses the method of Claim 1,  
The combination doesn’t explicitly disclose wherein the function source code location is encrypted in the combinatorial URL in the form of a JavaScript Object Notation JSON web token.   
However, Papaxenopoulos discloses wherein the function source code location is encrypted in the combinatorial URL in the form of a JavaScript Object Notation JSON web token (Parag. [0019]; (The art teaches that a security patch rule includes a plurality of possible patches to the source code and/or representation based on the vulnerabilities including multiple types of encryption to implement, multiple source code modifications; and such security patche rules are specified as JSON scripts)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Papaxenopoulos. This would be convenient to pertain auto-remediating security vulnerabilities in source code, and more specifically pertains to utilizing pre-existing security controls for auto-remediating security vulnerabilities in source code (Parag. [0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (Patent No. US 11,146,569), hereinafter Brooker, in view of Adnan et al. (Patent No. US 10,887,427), hereinafter Adnan; and in view of McClory et al. (Pub. No. US 2018/0324204), hereinafter McClory.  

Claim 11. 	Brooker in view of Adnan discloses the method of Claim 1,     
The combination doesn’t explicitly disclose wherein the function source code location refers to a GitHub source code location.  
		However, McClory discloses wherein the function source code location refers to a GitHub source code location (Parag. [0051]; (The art teaches that the location of the application code data store may identify either a public or a private application code data store in a source code hosting facility (e.g., Github))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of McClory. This would be convenient to enable application developers and/or cloud services providers to detect various potential security threats and terminate any unauthorized, malicious, and/or negatively impacting behavior or activity (Parag. [0003]).







Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. (Patent No. US 11,146,569), hereinafter Brooker, in view of Adnan et al. (Patent No. US 10,887,427), hereinafter Adnan; and in view of Harris et al. (Pub. No. US 2010/0274786), hereinafter Harris.  

Claim 13. 	Brooker in view of Adnan discloses the method of Claim 1,     
The combination doesn’t explicitly disclose wherein the combinatorial URL includes a hash code that is used to verify the data integrity of the source code for the function. 
		However, Harris discloses wherein the combinatorial URL includes a hash code that is used to verify the data integrity of the source code for the function (Parag. [0047]; (The art teaches that an Arithmetic Coding (AC) is used to hash a list input URLs at a data collection site to create a list of AC Hashed values for the input URLs. The "AC Hash" algorithm a library of AC Hashed values for URLs are preferably supplied to a user as a client library or source code so that the user can AC Hash "new" input URLs and search for the AC Hash value of the new input URL in the library or a fuzzy match to the new input URL.  The user sets an URL accessibility policy based on known URLs and uses the system and method to determine if a new input URL adheres to the policy and is permitted to be accessed by the user)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Harris. This would be convenient for compressing strings in a manner that allows for searching of a specific compressed string in the set of compressed strings.  More specifically, to coding uniform resource locator (URL) strings for Internet accessibility analysis (Parag. [0004]). 









Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Douglas et al. (US 2019/0028360) – Related art in the area of Visual Devops systems and methods (Parag. [0128], Settings for the Function node may include name, outputs, timeout, memory, and/or source code. The name setting is a label for the node in the canvas. The name setting also may be used to identify the location of the source code in a repository (such as a Git repository)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442